Citation Nr: 0302462	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1972.  By means of an Administrative Decision dated 
May 1998, the veteran was presumed dead.  The appellant is 
the veteran's mother.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 decision 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death.


REMAND

In her Notice of Disagreement (NOD) filed in September 1999, 
the appellant indicated her desire for a personal hearing 
before the RO; however, it does not appear that any attempt 
was made to respond to her request.  Accordingly, the case is 
REMANDED for the following action:

The RO should undertake appropriate action to 
schedule the appellant for a personal hearing 
before the RO at the San Juan, Commonwealth of 
Puerto Rico RO.  Notice should be sent to the 
appellant and to her representative in accordance 
with applicable regulations.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the appellant or her representative until further notice, but 
the appellant may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




